Exhibit 10.68
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.





[wuxia01.jpg]




FIRST AMENDED AND RESTATED
CELL THERAPY DEVELOPMENT, MANUFACTURING AND/OR TISSUE PROCESSING TERMS AND
CONDITIONS


BETWEEN


WuXi AppTec, Inc. and NewLink Genetics Corporation






This Restated and Amended Development and Manufacturing Terms and Conditions
(the “Agreement”) is made and entered into as of January 4, 2016 by and between
WuXi AppTec, Inc., a corporation organized under the laws of Delaware with
offices located at 4751 League Island Blvd., Philadelphia, Pennsylvania (“WuXi
AppTec”), and NewLink Genetics Corporation, a company organized under the laws
of Delaware with offices located at 2503 South Loop Drive, Suite 5100, Ames, IA
50010 and Affiliates (Customer). The terms stated in this Agreement supersede
the Development and Manufacturing Terms and Conditions dated June 19, 2014
(Effective Date) between the Parties. Customer and WuXi AppTec are referred to
herein individually as a “Party” and collectively as the “Parties”.


The Parties hereto agree as follows:




1)
Work Orders. From time to time, Customer may submit to WuXi AppTec written work
orders (“Work Orders”) for services (“Services”) to be performed by WuXi AppTec
under this Agreement. Upon mutual agreement and execution of a Work Order by
both Parties, the terms and conditions of this Agreement shall be incorporated
into such Work Order (regardless of whether such Work Order contains language
effecting such incorporation). For purposes of clarity, the terms of this
Agreement shall be incorporated by reference into Work Order 4 and Work Order 5
between the Parties, both dated December 17, 2015.



Milestones. A Work Order may contain a table defining one or more milestones.
For each milestone, the table should identify the milestone, due date, approval
criteria (or deliverable) and an associated monetary value. In the event that
WuXi AppTec fails to meet the approval criteria or deliverable by the due date
and such failure is not due to Customer Delay, WuXi AppTec shall refund [*] of
the associated monetary value of the milestone to Customer. For purposes of this
Section, Customer Delay shall mean any of the following which result in WuXi
AppTec’s failure to meet the deadline: (1) Customer’s failure to review
documents within [*] of receipt of such documents (unless WuXi AppTec releases
[*] for review within any given [*] period, in which case the parties shall
mutually agree upon a date by which such review shall be completed); or (2)
defects in material provided by [*] to [*]. WuXi AppTec shall provide Customer
with prompt notice of any instance of Customer Delay, upon receipt of such
notice Customer shall work diligently to cure the instance of Customer Delay.


Change Process. A Party seeking to change an executed Work Order must initiate
the change by submitting a written change request to the other party describing
the requested changes to the Work Order. The party receiving the change request
must provide a written impact report clearly identifying the portions of the
work order impacted and must indicate how such portion will be impacted. The
Parties will then negotiate in good faith to arrive at written impact report
mutually agreeable to the Parties. Once a written impact report has been
executed by both parties, the impact report will then amend the Work Order. For
Customer, the impact report must be signed by the President of the Company or
the CFO if the change will result in (1) a cost increase in excess of [*]; (2) a
delay in any milestone deadlines; or (3) delays the date of initiation of
commercial manufacture.


2)
Product. “Product” covered under this Agreement means all or any part of the
product manufactured (including any sample thereof), the particulars of which
are listed in relevant Work Orders attached hereto.





--------------------------------------------------------------------------------

Exhibit 10.68
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.





3)
Special / Custom Equipment. In the event special or custom equipment is required
for the manufacture of Product, Customer shall provide WuXi AppTec with such
equipment (the “Equipment”) to be used to manufacture the Product which
Equipment is listed in the relevant Work Order attached hereto. The Equipment
shall remain Customer’s property at all times and WuXi AppTec shall use the
Equipment solely to perform the Services for Customer under this Agreement and
the relevant Work Order and for no other purpose. WuXi AppTec shall maintain and
keep the Equipment in proper working order and secure and safe from loss and
damages. WuXi AppTec shall be liable to Customer for loss and damage to the
Equipment while in its possession (ordinary wear and tear excepted). In the
event that any item of Equipment reaches the end of such item’s useful life due
to ordinary wear and tear from the performance of the Services hereunder, then
upon request by WuXi AppTec, Customer shall at its option either repair or
replace such item at its expense.



4)
Procurement, Processing and Packaging.



(a)
Customer shall provide WuXi AppTec with the [*] for WuXi AppTec to perform the
Services and to manufacture the Product, and WuXi AppTec shall procure other
starting materials, at [*] cost and as set forth in the relevant Work Order
(together with the [*] provided by Customer, the “Starting Material”), for
subsequent processing into Product in accordance with the Product Specifications
(as defined below). Customer shall supply to WuXi AppTec with relevant
information and full details of any hazards relating to Starting Material, their
storage and use. Upon review of this information, the Starting Material and any
Customer know-how, procedures and other relevant information necessary for WuXi
AppTec to process Starting Material into Product shall be provided to (or
procured by, as applicable) WuXi AppTec. All Starting Material delivered to WuXi
AppTec shall be shipped by a reputable shipping company selected by [*] at WuXi
AppTec’s facility in Philadelphia, Pennsylvania or such other location as the
parties may agree from time to time (“WuXi AppTec Plant”). [*] shall bear all
risk of loss prior to delivery at WuXi AppTec Plant. WuXi AppTec will inspect
the Starting Material as soon as practical after receipt and promptly inform
Customer of any damage or loss. Customer shall retain title to the Starting
Materials at all times, but risk to undamaged Starting Material shall pass from
[*] after [*]. WuXi AppTec shall maintain and keep Starting Materials secure and
safe from loss and damage, and shall be liable to Customer for the replacement
of any Starting Materials lost or damaged while [*]. [*] shall pay all shipping
or similar charges (including insurance and tax, if any) applicable to [*]
delivery of Starting Material pursuant to this Section 4(a).



(b)
Customer hereby grants WuXi AppTec the non-exclusive right to use the Starting
Material and any Confidential Information supplied by Customer for the sole
purpose of performing the Services for Customer under the Agreement and the
relevant Work Order. WuXi AppTec hereby undertakes not to use the Starting
Material or any Confidential Information of Customer for any other purpose.



(c)
WuXi AppTec may in its sole discretion amend or modify its SOP manual and or
individual policies and procedures, except that WuXi AppTec shall not make any
such changes that affect the specifications for the Services and Product
outlined by Customer under this Agreement or set forth in the applicable Work
Order without Customer’s express prior written consent, unless the changes are
required by state / federal regulations, in which case WuXi AppTec shall
promptly notify Customer of any such required change.



(d)
Customer agrees that its contracts and certification relating to the logistical
screening and isolation of Starting Materials shall be in compliance with the
current rules, regulations, standards, and interpretations of the Food and Drug
Administration (the “FDA”) and agrees to use its [*] efforts to comply with any
future changes in the rules, regulations, standards and interpretations of the
FDA as appropriate.



(e)
WuXi AppTec shall: (i) perform the Services, including processing Starting
Material provided by Customer into the Product, in accordance with all
applicable laws and regulations (including without limitation cGMP), the terms
of this Agreement and the applicable Work Order, including the Product
specifications set forth in Work Orders or as agreed to in writing by the
Parties and attached hereto under a separate Exhibit (the “Product
Specifications”), which Product Specifications may be amended or modified by
mutual written agreement of the Parties; (ii) package and label the Product in
accordance with Section 7 below; and (iii) deliver the Product to Customer or
such other location designated by Customer in accordance with Section 7 below.
WuXi AppTec will process Starting Material into the Product in a timely manner
as agreed upon by





--------------------------------------------------------------------------------

Exhibit 10.68
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



the Parties.


(f)
WuXi AppTec represents and warrants that (i) the Services will be performed in
compliance with the terms and conditions of this Agreement, the applicable Work
Order and all applicable laws and regulations (including without limitation
cGMP); (ii) the Product delivered will comply with the Product Specifications;
(iii) the Services performed by WuXi AppTec hereunder will not infringe or
misappropriate any intellectual property rights of any third party. In the event
that any Service or Product provided by WuXi AppTec fails to comply with any of
the foregoing warranties, WuXi AppTec shall, at Customer’s election, promptly
[*], or promptly [*]. Notwithstanding the foregoing, the parties acknowledge and
agree that because of the [*] of the [*], there is no guarantee that a [*] and
therefore WuXi AppTec shall not be responsible for [*], provided that (a) the
[*] and (b) the Services and Products provided by WuXi AppTec otherwise comply
with the foregoing warranties.

  
(g)
EXCEPT AS EXPRESSLY SET FORTH HEREIN, WUXI APPTEC MAKES NO PRODUCT WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. THE SOLE AND EXCLUSIVE
REMEDIES OF CUSTOMER FOR BREACH OF A PRODUCT WARRANTY SHALL BE [*].



(h)
WuXi AppTec shall not be liable for any claim of Product non-conformance or
breach of warranty unless such claim us submitted in writing by Customer within
[*] following the date of Services were completed or the date of the breach
giving rise to such claim, whichever is later.





5)    Delivery/Shipping.


(a)
Product shall be delivered [*], which means (a) when WuXi AppTec [*] at [*] and
(b) risk and title to Product pass to Customer upon [*]. Transportation of
Product, whether or not under any arrangements made by [*] on behalf of [*],
shall be made at the sole risk and expense of [*].



(b)
Unless otherwise agreed or set forth in the applicable Work Order, WuXi AppTec
shall package and label Product for delivery in accordance with its standard
operating procedures and in accordance with required shipping conditions. It
shall be the responsibility of Customer to inform WuXi AppTec in writing in
advance of any special packaging and labeling requirements for Product. All [*]
costs and expenses of whatever nature incurred by WuXi AppTec in complying with
such special requirements [*] shall be [*] the price for Services.



(c)
If [*], WuXi AppTec will [*] arrange the transportation of Product from WuXi
AppTec Plant to the destination indicated by Customer together with insurance
coverage for Product in transit at its invoiced value. All [*] costs and
expenses of whatever nature incurred by WuXi AppTec, Inc. in arranging such
transportation and insurance [*] shall be [*] the price for Services.



(d)
Where WuXi AppTec has made arrangements for the transportation of Product,
Customer shall diligently examine the Product as soon as practicable after
receipt. Notice of all claims (time being of the essence) arising out of: (1)
Visible damage to or total or partial loss of Product in transit shall be given
in writing to WuXi AppTec and the carrier within [*] of receipt by Customer; or
(2) Non-delivery shall be given in writing to WuXi AppTec within [*] after the
receipt by Customer of WuXi AppTec’s dispatch notice.



(e)
Customer shall make damaged Product and associated packaging materials available
for inspection and shall comply with the reasonable requirements of any
insurance policy covering the Product, for which notification has been given by
WuXi AppTec to Customer. [*] shall offer [*] all reasonable assistance in
pursuing any claims arising out of the transportation of Product.



(f)
Promptly following receipt of Product or any sample thereof, Customer may carry
out any of the tests outlined or referred to in the Specifications. If such
tests show that the Product fails to meet Specification, Customer shall have the
right to reject such Product by giving WuXi AppTec written notice thereof within
[*] from [*]. In addition, except where the shelf life of the Product has
expired, Customer shall have the right to





--------------------------------------------------------------------------------

Exhibit 10.68
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



reject the Product if Customer later discovers non-obvious defect not reasonably
susceptible to discovery within the [*] notice period and provides notice
thereof to WuXi AppTec within [*] after [*]. Customer shall return such
non-conforming Product to WuXi AppTec’s premises, at [*] expense, for further
testing. If data from such further testing is inconclusive as to whether the
Product returned fails to meet the Specification (for example, when compared to
Product retains) or whether such failure is due to acts or omissions of Customer
or any third party after delivery, the Parties may submit the Product in
question and any retains to a mutually agreed independent laboratory for
testing. The decision of such independent laboratory shall be final and binding
upon the Parties, and the Party against whom such independent laboratory rules
shall bear the cost of such testing. If the Product returned to WuXi AppTec
fails to meet Specification and such failure is not due to the acts or omission
of [*] or [*], or is due to any act or omission of [*] then WuXi AppTec shall
refund that part of the price that relates to the production of such Product.
 
6)     Consideration.


(a)
Customer shall pay the price in accordance with the price detailed in Work
Orders attached hereto for Services that are performed in compliance with the
Specifications or other agreed-upon terms.



(b)
Payment shall be made in accordance with Work Orders attached hereto. Unless
otherwise indicated in writing by WuXi AppTec, all prices and charges are [*] of
any applicable taxes, levies, duties and fees of whatever nature imposed by or
under the authority of any government or public authority, which shall be paid
by [*] (other than [*]). Undisputed payment must be made within [*] of receipt
by Customer of a correct invoice. Payment shall be made without deduction,
deferment, set-off, lien or counterclaim of any nature.



(c)
In the event of a default of payment on due date: (1) Interest shall accrue on
any amount overdue at the annual rate of [*] above the prime rate of interest
published from time to time in the Wall Street Journal (or similar successor
rate), interest to accrue on a day to day basis both before and after judgment;
and (2) WuXi AppTec shall, at its sole discretion, and without prejudice to any
other of its accrued rights, be entitled to terminate this Agreement under
Section 11(a)(ii).



7)    Quality Assurance.


WuXi AppTec shall permit Customer and its representatives to inspect its
facilities and review its staff for the purpose of quality assurance. Any such
inspections shall be performed upon reasonable notice during normal business
hours; shall identify the staff that will perform such inspection; maintain as
confidential any information or observation made as part of such inspection;
shall conduct themselves in an appropriate manner and will not unnecessarily
interfere with operations and, as applicable, provide a written report to WuXi
AppTec of the inspection. WuXi AppTec will provide Customer with copies of
applicable documentation related to production records, audit reports and FDA
inspection reports. WuXi AppTec shall promptly notify Customer of any inspection
of the WuXi AppTec Plant by any regulatory agency that relates to the Services
or Product. Unless prohibited by applicable law, Customer shall have the right
to be present at any such inspection, and WuXi AppTec shall provide Customer
with copies of all correspondence with such regulatory agency relating thereto.
WuXi AppTec shall take all reasonable actions requested by Customer or the
regulatory agency to cure any deficiencies noted during such inspection.


8)    Regulatory Matters.


(a)
Customer shall, at its expense, obtain and maintain all permits, licenses,
clearances and approvals from the FDA and other regulatory agencies as are
necessary or appropriate for the distribution of the Products.



(b)
Each Party will notify the other Party promptly upon receipt of information
indicating that any of the Products may be subject to a recall, field corrective
action or other regulatory action with respect to a Product taken either by
virtue of applicable federal, state, foreign or other law or regulation or good
business judgment (a “Remedial Action”). Customer shall be responsible for
determining the necessity of conducting any Remedial Action and WuXi AppTec
shall cooperate in gathering and evaluating such information as is reasonably
necessary for Customer to make such determination. In the event Customer
determines that a Remedial Action should be commenced or a Remedial Action is
required by any governmental authority





--------------------------------------------------------------------------------

Exhibit 10.68
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



having jurisdiction over the matter, Customer shall be responsible for the
control and coordination of all efforts necessary to conduct such Remedial
Action and shall keep WuXi AppTec reasonably informed regarding the status of
such Remedial Action. [*] shall be responsible for the cost and expense of the
Remedial Action unless the Remedial Action results from [*], in which case [*]
shall be responsible and shall reimburse [*] for the cost and expense of such
Remedial Action.


(c)
Each Party will comply with the applicable provisions of the Adverse Reaction
Reporting systems, including the requirements of 21 CFR Part 1270, and each
Party will cooperate with the other Party for the efficient compliance
therewith. WuXi AppTec agrees to notify Customer promptly upon receipt from any
customer of any complaint or Adverse Reaction Report relating to the Products.
Customer shall investigate and WuXi AppTec shall reasonably cooperate in any
investigation of such complaint or Adverse Reaction Report and Customer will
keep WuXi AppTec reasonably informed regarding the findings from such
investigation.



9)    Insurance and Indemnification.


(a)
Customer shall indemnify and hold harmless WuXi AppTec, its officers, directors,
agents and employees from and against any and all losses, costs, damages and/or
expenses (including, without limitation, reasonable costs of counsel), incurred
by any such indemnitee as a result of or in connection with any claim by any
third party 1) for injury (physical, emotional, psychological or other) or death
of any person or physical damage to any property arising out of [*], provided
such claim, injury, death or property damage is not the result of WuXi AppTec's
[*] or breach of this Agreement in carrying out its obligations under this
Agreement or any Work Order, or 2) alleging WuXi AppTec’s [*], or Customer
intellectual property rights that are [*], infringes any rights (including,
without limitation, any intellectual or industrial property rights) vested in
any third party (whether or not the Customer knows or ought to have known about
the same). In the event a third party claim is asserted against WuXi AppTec for
which indemnification is required hereunder, WuXi AppTec shall give Customer
prompt written notice thereof. WuXi AppTec shall cooperate with Customer, at
Customer’s cost and expense, in the defense of any such claim. Customer shall
have the sole right to defend and/or settle such a claim, including selecting
counsel of its choice. Costs, expenses and fees incurred by WuXi AppTec and as
to which WuXi AppTec has a right of indemnification hereunder shall be
periodically reimbursed by Customer as incurred.



(b)
WuXi AppTec shall indemnify and hold Customer harmless against all claims,
actions, costs, expenses (including court costs and reasonable attorney’s fees)
or other liabilities (collectively, “Losses”) whatsoever to, from or in favor of
third parties, to the extent such Losses are caused or contributed by 1) WuXi
AppTec’s performance of the Services (except to the extent resulting from WuXi
AppTec’s use of [*]); 2) the [*] or breach of this Agreement of WuXi AppTec or
any of its employees or agents in the performance of Services. WuXi AppTec’s
liability to indemnify Customer shall be reduced to the extent that such Losses
were caused or contributed to by the [*] or breach of this Agreement by
Customer. In the event a third party claim is asserted against Customer for
which indemnification is required hereunder, Customer shall give WuXi AppTec
prompt written notice thereof. Customer shall cooperate with WuXi AppTec, at
WuXi AppTec’s cost and expense, in the defense of any such claim. WuXi AppTec
shall have the sole right to defend and/or settle such a claim, including
selecting counsel of its choice. Costs, expenses and fees incurred by Customer
and as to which Customer has a right of indemnification hereunder shall be
periodically reimbursed by WuXi AppTec as incurred.



(c)
Both Parties shall maintain a separate policy or policies of insurance in the
amount of at least [*] per occurrence and [*] in the aggregate for insuring
against liability which may be imposed arising out of its acts or omissions to
include: 1) comprehensive general liability providing coverage for personal
injury, bodily injury, property damage; and 2) professional liability. In
addition, Customer shall maintain Product Liability insurance in the aggregate
of at least [*]. As soon as practicable following the execution of this
Agreement, each Party shall cause its insurer(s) to list the other Party as an
additional insured on the insurance policies required hereby and shall deliver
to the other Party a certificate(s) of insurance Party evidencing the applicable
coverage(s).



(d)
WuXi AppTec’s sole liability for any loss or damage suffered by Customer as a
result of any breach of the Agreement or of any other liability of WuXi AppTec
in respect of the Services conducted under this





--------------------------------------------------------------------------------

Exhibit 10.68
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



Agreement or any Work Order (including without limitation the production and/or
supply of the Product) shall be limited to [*] in an amount not exceed [*]. This
limitation shall not apply in the event such damages were caused by the gross
negligence or willful misconduct of WuXi AppTec, WuXi AppTec’s breach of [*] set
forth in Section [*] or its [*] set forth in [*] Section [*].


(e)
Except for losses or damages arising from breach of [*] obligations or from a
Party’s gross negligence or willful misconduct neither Party shall be liable
hereunder for any special, indirect, incidental, consequential or punitive
damages, even if such Party shall have been advised of the possibility of such
potential damages. .



(f)
The Parties hereto acknowledge that the limitations of liabilities set forth in
this Section 9 reflect the allocation of risk set forth in this agreement and
that the Parties would not enter into this agreement without these limitations
of liability.





10)    Confidentiality


(a)
While this Agreement is in effect, and for a period of [*] years after the
termination of the Agreement, neither Parties, their affiliates, or any
directors, shareholders, officers, employees or agents of the foregoing
(collectively, the “Affiliates”) shall use or divulge to anyone any Confidential
Information of the other Party (as hereinafter defined), except: (i) as required
in the course of performing the obligations hereunder, (ii) to attorneys,
accountants and other advisors, (iii) with the express written consent of the
Parties or (iv) as required by law (provided that such Party shall promptly
notify the other Party of such required disclosure and shall reasonably assist
such other Party to obtain a protective order limiting or restricting the
required disclosure). In addition, Customer shall have the right to disclose and
use WuXi AppTec’s Confidential Information to the extent necessary or useful for
its development, commercialization or other exploitation of the Product or other
results or deliverables of the Services. The term “Confidential Information” of
a Party shall mean any information relating to such Party or its business which
is, (1) disclosed to the other (or to the other's Affiliates) during the
negotiation of and performance of this Agreement and (2) is marked
“Confidential” if provided in writing, or if delivered verbally, is reduced to
writing within [*] and marked “Confidential.” In addition, all Data and
Inventions (as defined below) shall be deemed Customer’s Confidential
Information. “Confidential Information” shall not include any information which
(i) becomes public knowledge without breach by the other of this Agreement; (ii)
is obtained by the other (or the other's Affiliates) from a person or business
entity under circumstances permitting its disclosure to others; (iii) may be
demonstrated to have been known at the time of receipt thereof as evidenced by
tangible records. If a party makes a disclosure of Confidential Information,
which is permitted by the terms of this Agreement, such party shall be
responsible for ensuring that the person to whom it is disclosed maintains the
confidentiality of such Confidential Information in accordance with the terms of
this Agreement.



11)    Termination.


(a)
Term. This Agreement shall become effective as of the Effective Date and will
expire on the later of (i) [*] years from the Effective Date or (ii) the
completion of all Services under the last Work Order executed by the parties
prior to the [*] anniversary of the Effective Date. The Agreement may be
extended by mutual agreement of the parties or earlier terminated in accordance
with Section 11.



(b)
Customer has the right to terminate this Agreement or any Work order for any
reason or no reason by delivery of written notice of such termination to WuXi
AppTec effective [*] following delivery of such notice. In addition, each Party
has the right to terminate this Agreement by delivery of written notice of such
termination to the other Party effective immediately upon the receipt of such
notice, upon the occurrence of any of the following events:



(i) In the event that the other Party shall be adjudicated bankrupt or shall
petition for or consent to any relief under any bankruptcy, reorganization,
receivership, liquidation, compromise, or any moratorium statute, whether now or
hereafter in effect, or shall make an assignment for the benefit of its
creditors, or shall petition for the appointment of a receiver, liquidator,
trustee or custodian is appointed for all or a substantial




--------------------------------------------------------------------------------

Exhibit 10.68
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



part of its assets and is not discharged within [*] after the date of such
appointment;


(ii) Upon the failure of the other Party to remit an undisputed and past due
payment required to be remitted under this Agreement within [*] following the
receipt of a written notice of such past due payment;


(iii) Upon any default in the performance of or breach of any agreement,
covenant, obligation or undertaking of the other Party made hereunder (other
than a default in payment dealt with under subsection (ii) above) that has not
be remedied to the reasonable satisfaction of the terminating Party within [*]
following the terminating Party’s delivery of written notice of such default or
breach to the other Party; or


(iv) Upon a failure or delay of fulfillment of all or part of this Agreement
that continues for a period of [*] and results from a “force majeure” event set
forth in Section 17 below.


(c)
Upon any termination or expiration of this Agreement, WuXi AppTec shall promptly
return to Customer all Equipment, remaining Starting Material, all Product and
other deliverables (in whatever stage of development) and all Confidential
Information of Customer.



12)
Independent Contractor. Both Parties are independent contractors and nothing in
this Agreement creates the relationship of partnership, joint venture, sales
agency or principal and agent, and neither party is the agent of the other, and
neither party may hold itself out as such to any other party, and neither party
has the power or authority in any way to bind the other party contractually.
Each Party shall be free to manage and control its business as it sees fit
without the management, control or assistance of the other Party, except as
otherwise prescribed herein.



13)
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws in the State of New York, without regard to its choice of law
provisions.



14)
Entire Agreement. This Agreement and attachments contain the entire
understanding of the Parties with respect to the matters contained herein and
supersedes the Development and Manufacturing Terms and Conditions dated May 30,
2014 (Effective Date) between the Parties. In case one or more amendments,
modifications or alterations of this Agreement become necessary, the Parties
shall negotiate in good faith on such amendments, modifications or alterations.
This Agreement may be amended, modified or altered only by an instrument in
writing duly executed by both Parties.



15)
Force Majeure. The Parties hereto shall not be liable in any manner for the
failure or delay of fulfillment of all or part of this Agreement, directly or
indirectly, owing to governmental orders or restrictions, war, war-like
conditions, revolution, riot, looting, strike, lockout, fire, flood or other
external causes or circumstances beyond the Parties’ control. Neither WuXi
AppTec nor Customer shall be liable for any default, damages (including without
limitation any direct, indirect, foreseeable, unforeseeable, consequential or
punitive) or delays in shipment for any cause beyond its reasonable control.



16)
Severability. If any one or more of the provisions of this Agreement shall for
any reason be held to be illegal or unenforceable, such invalidity or
unenforceability shall not affect any other provision of this Agreement or the
validity or enforceability of such provision. The unenforceable provision shall
be treated as severable and the remaining provisions shall nevertheless continue
in full force and effect, giving maximum effect to the intent of the Parties in
entering this Agreement.



17)
Survivability. This Agreement shall be binding upon and enure to the benefit of
the Parties hereto and their respective legal successors. The following
provisions shall survive any termination or expiration of this Agreement:
Sections 9, 10, 11(b), 12 through 24.



18)
Arbitration



(a)
In the event of any dispute, controversy or claim arising out of or relating to
this Agreement, or the breach, termination or invalidity thereof, each party
shall by written notice to the other have the right to have such dispute
referred to the senior management of WuXi AppTec and Customer for attempted
resolution by good





--------------------------------------------------------------------------------

Exhibit 10.68
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



faith negotiations within [*] after such notice is received. If such senior
management is unable to resolve such dispute within such [*] period, either
party may invoke the provisions of Section 18 (b). Any settlement reached by the
parties under this Section shall not be binding until reduced to writing and
signed by the above-specified management of WuXi AppTec and Customer. When
reduced to writing, such agreement shall supersede all other agreements, written
or oral, to the extent such agreements specifically pertain to the matters so
settled.


(b)
In the event of the failure to reach a resolution pursuant to Section 18 (a),
any dispute, controversy or claim arising out of or relating to this Agreement,
or the breach, termination or invalidity thereof, shall be finally settled by
binding arbitration. If WuXi AppTec initiates arbitration, the site of
arbitration shall be [*]. If Customer initiates arbitration, the site of
arbitration shall be [*]. All disputes shall be settled by three (3)
arbitrators. Each Party shall choose one arbitrator from a panel of arbitrators
who are residents of the United States, in accordance with the Commercial
Arbitration Rules then in effect of the American Arbitration Association (the
“AAA Rules”), and the two arbitrators so chosen shall choose a third arbitrator.
Any such arbitration shall be conducted in the English language, shall be
conducted pursuant to AAA Rules. Any arbitration award shall be final and
binding and no appeal shall lie therefrom. Judgment upon the award may be
entered in any court of competent jurisdiction. Other than as provided in
Section 18(c) below, except for each party's own attorneys' fees and any
expenses incurred in producing its own witnesses, all other administrative
expenses shall be divided as directed by the arbitrators.



(c)
If either party, notwithstanding the foregoing, should attempt either to resolve
any dispute arising in connection with this Agreement in a court of law or
equity or to forestall, preempt, or prevent arbitration of any such dispute by
resort to the process of a court of law or equity, and such dispute is
ultimately determined to be arbitral by such court of law or equity, the
arbitrators shall include in their award an amount for the other party equal to
all of that other party's costs, including legal fees, incurred in connection
with such determination. Nothing in this Section 18 shall prevent a party from
seeking a remedy in a court of equity if money damages are not an adequate
remedy, (such as enforcement of the confidentiality provisions of this
Agreement) or in order to preserve the status quo pending an arbitration award.



19)
Inventions and Technology Transfer.

(i) All data, information and intellectual property generated or derived by WuXi
AppTec as a direct result of the Services performed by WuXi AppTec under this
Agreement (collectively, the “Data and Inventions”) shall belong solely to
Customer. WuXi AppTec hereby assigns to Customer all right, title and interest
in and to the Data and Inventions. WuXi AppTec shall promptly disclose all Data
and Inventions to Customer and shall reasonably assist Customer to perfect its
ownership in the Data and Inventions and to apply for, secure and maintain
patent and other proprietary protection of the Data and Inventions.
Notwithstanding the foregoing, Customer acknowledges that WuXi AppTec possesses
certain inventions, processes, know-how, trade secrets, other intellectual
property and assets, including but not limited to, production methods, test
methods, computer technical expertise and software which have been independently
developed by WuXi AppTec (collectively, the “WuXi AppTec Property”). Customer
and WuXi AppTec agree that any WuXi AppTec Property or improvements thereto
which are used, improved, modified or developed by WuXi AppTec under or during
the term of this Agreement, are the product of WuXi AppTec’s technical expertise
possessed and developed by WuXi AppTec prior to or during the performance of
this Agreement and are the sole and exclusive property of WuXi AppTec, except
that WuXi AppTec hereby grants to Customer a world-wide, non-exclusive, royalty
free, perpetual and irrevocable license (with the right to sublicense) to use
such WuXi AppTec Property and improvements, modifications or developments made
while performing the Services, solely to the extent such WuXi AppTec Technology
or improvements, modifications or developments are [*] and/or the use of which
is [*] for Customer’s full lawful use of the deliverables provided by WuXi
AppTec hereunder (including the development, manufacture, commercialization or
other exploitation of the Product).


(ii) After expiration or termination of this Agreement or in the event that WuXi
AppTec files a petition of any type as to its bankruptcy, is declared bankrupt,
becomes insolvent, makes an assignment for the benefit of creditors, goes into
liquidation or receivership, loses legal control of its business, ceases to
carry on its business as a contract manufacturing organization, or [*]
Customer’s manufacturing needs, then at Customer’s written request, WuXi AppTec
will transfer to Customer (or Customer’s designee, including its




--------------------------------------------------------------------------------

Exhibit 10.68
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



other contract manufacturers) all developments related to Product and other WuXi
AppTec know-how used in or necessary for the production or Product. In
connection with such technology transfer and upon reasonable notice, WuXi AppTec
will permit reasonable access to the WuXi AppTec Plant during normal business
hours to employees of Customer to learn about the relevant developments and
know-how used to produce Product. Prior to any such technology transfer, such
employees will each enter into a customary confidentiality agreement, which will
be commercially reasonable and will permit such employees to disclose
information learned to Customer or its designee and will restrict use of such
WuXi AppTec know-how to use solely in connection with the manufacture Product
(or any derivative thereof). Customer shall compensate WuXi AppTec [*] for
providing such technical assistance. For clarity, in the event that Customer
requests such technology transfer to a third party contract manufacturer, access
to WuXi AppTech Plant shall be provided to employees of Customer only, and such
Customer employees shall have the right to disclose (subject to a customary
confidentiality agreement as set forth above) WuXi AppTech know-how to such
third party to facilitate the technology transfer to such third party. WuXi
AppTec is obligated to transfer documents, information, or know-how, including
standard operating procedures, only to the extent that any of the foregoing is
either WuXi AppTec Property that is licensed to Customer pursuant to Subsection
19(i) or is reasonably necessary for the production of Product.


20)
Waiver. No waiver of any term, provision or condition of this Agreement (whether
by conduct or otherwise) in any one or more instances will be deemed to be or
construed as a further or continuing waiver of any such term, provision or
condition of this Agreement



21)
Notices. Any notice or report required or permitted to be given or made under
this Agreement by one of the Parties hereto the other shall be in writing and
shall be deemed to have been sufficiently given for all purposes, and effective
as of the date of receipt, if mailed by certified mail return receipt requested,
postage prepaid, addressed to such other party at its respective address as
follows:



If to WuXi AppTec, Inc.:            WuXi AppTec, Inc.
4751 League Island Blvd.
Philadelphia, PA 19112
Attn: Business Development
    
If to :    Customer:            NewLink Genetics Corporation            
2503 South Loop Drive, Suite 5100
Ames, IA 50010
                    
                    
22)
Press Releases. Except as necessary to comply with applicable laws, the text of
any press release or other communication to be published by or in the media
concerning the subject matter of the Agreement shall require the prior written
approval of WuXi AppTec and Customer.



23)
Assignment. Neither party shall be entitled to assign, transfer, charge or in
any way make over the benefit and/or the burden of this Agreement without the
prior written consent of the other which consent shall not be unreasonably
withheld or delayed, save that either party shall be entitled without the prior
written consent of the other party to assign or transfer this Agreement to its
Affiliate or its successor-in-interest to all or substantially all of its assets
to which this Agreement relates, whether in connection with a merger,
acquisition, sale of asset or other similar transaction. WuXi AppTech may not
subcontract or delegate any of its obligations hereunder to a third party
without Customer’s express prior written consent.



24)
No Third Party Beneficiaries. The parties to this Agreement do not intend that
any terms hereof should be enforceable by any person who is not a party to this
Agreement.

















--------------------------------------------------------------------------------

Exhibit 10.68
[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.
WuXi AppTec, Inc.                NewLink Genetics Corporation
By: /s/ Scott A. Kramer                By: /s/ Nicholas N. Vahanian
Name : Scott A. Kramer                Name: Nicholas N. Vahanian
Title: VP Finance                Title: President
Date: December 30, 2015            Date: January 4, 2016






